Citation Nr: 0900696	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  02-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.	


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2001 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss.  The issue of service connection for 
tinnitus was subsequently merged into the appeal.

In August 2002, the veteran presented testimony before a 
Decision Review Officer, and in September 2003, he testified 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  Copies of the hearing transcripts are associated 
with the claims folder and have been reviewed.

In April 2004, the Board remanded the case for further 
evidentiary and procedural development.

In November 2005, the Board denied the veteran's service 
connection claims for bilateral hearing loss and tinnitus.  
The veteran filed a timely appeal of that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, received in March 2007, requesting that 
the Court vacate the Board's November 2005 denial, and remand 
the appeal for further development.  In April 2007, the Court 
granted the motion and vacated the November 2005 decision, 
remanding for additional explanation.  

In December 2007, the Board remanded the case for further 
development. 


FINDINGS OF FACT

1.  There is no evidence of a hearing loss disability for VA 
purposes during service or of a compensable hearing loss 
disability within one year after discharge from service, and 
the preponderance of the evidence is against a finding that 
the veteran's currently-shown hearing loss disability is 
related to active service.

2.  The veteran's service treatment records are negative for 
complaints, treatment, and diagnoses of tinnitus, and there 
is no objective evidence relating tinnitus to his active 
service or any incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

VCAA notice letters were provided to the veteran in May 2004 
and January 2005.  These notice letters fully addressed all 
notice elements, informing the veteran of what evidence was 
required to substantiate his claim, and of the veteran's and 
VA's respective duties for obtaining evidence.

VA also has a duty to assist the veteran in the development 
of the claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The veteran's enlistment examination report is of record, but 
his remaining service treatment records are not associated 
with the claims folder.  Requests to secure such records were 
made in December 2000, January 2001, and February 2003, 
however, after thorough searches, the National Personnel 
Records Center was unable to locate them.  Thus, the Board 
finds that further attempts to secure the records would be 
futile.  Because the veteran's service treatment records are 
unavailable, the Board is mindful that it has a heightened 
duty to assist the veteran in the development of his claim.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).

The claims folder contains treatment records from VA Medical 
Centers in Birmingham, Montgomery, and Tuskegee, lay 
statements, as well as private medical evidence from Dr. 
Mathis, and Drs. Kitchens, Chapman, & Anderson, P.A. The 
veteran was afforded audiologic examinations for VA purposes 
in January 2001 and June 2005.  As discussed above, the 
veteran was also afforded two personal hearings.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service. Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Bilateral Hearing Loss

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss, which he attributes to military 
noise exposure.  He states that his military job duties 
required him to work near a flight line and loud machinery.  
According to his DD-214, the veteran's military occupational 
specialties included material storage and handling, and 
equipment receiving and parts.  During the September 2003 
hearing on appeal, the veteran and his wife both testified 
that he had suffered with diminished hearing acuity for many 
years before seeking medical evaluation and treatment.  He 
has also submitted multiple statements from friends, family 
members, and co-workers attesting to their recollections of 
his diminishing hearing acuity over the years, and 
particularly after service.

Despite many inconclusive audiogram test results, the medical 
evidence of record reflects that the veteran currently has 
bilateral hearing loss for VA purposes, thereby satisfying 
the first element of his service connection claim.  

However, there is no competent evidence of hearing loss in 
service.  Entrance examination report dated in October 1976 
reflects normal hearing, and there is no medical evidence of 
record showing the veteran's hearing acuity during service or 
at discharge. 

The record does contain a January 1980 report of bio-logic 
evoked potential testing from the VA Medical Center in 
Birmingham, Alabama.  However, the January 1980 test report 
is not accompanied by any treatment notes, or audiologic 
testing, or any indication as to why this highly-specialized 
test was performed.  Further, the Board notes that in January 
1980, the veteran was still on active duty.  Efforts to 
secure the January 1980 report and any accompanying evidence 
from the VA Medical Center in Birmingham were unsuccessful.  
In this regard, pursuant to the December 2007 remand, the RO 
requested all records of the veteran dated from 1977 to 1999 
from the Birmingham VA Medical Center, and in response, such 
facility indicated that the identified records are not on 
file there.  Given that the Birmingham facility has no record 
of the January 1980 report or any accompanying evidence, the 
Board finds the January 1980 report of limited probative 
value.  The Board also points out that it is not entirely 
clear that the January 1980 report even pertains to the 
veteran in this case.  Although the veteran's name is on the 
report, there are no other identifiers, and the age of the 
testee is listed as "0 years".  

In any event, the bio-logic evoked potential testing report 
dated in January 1980 does not show that the veteran had 
developed bilateral hearing loss while he was on active duty 
in January 1980.  

In addition to there being no evidence of bilateral hearing 
loss during active service, there is also no evidence of 
sensorineural hearing loss to a compensable degree within one 
year post-service.  The first evidence of bilateral hearing 
loss for VA purposes is dated in 2001, approximately 18 years 
following the veteran's discharge from service.  Evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran's current hearing loss 
is related to active service.  In June 2005, a VA audiologist 
examined the veteran at the Board's request.  The audiologist 
was asked by the Board to provide a medical opinion as to 
whether the veteran's hearing loss is related to the claimed 
in-service noise exposure.  After review of the claims folder 
and examination of the veteran, the audiologist stated that, 
in the absence of evidence showing the veteran's hearing 
acuity at a time proximate to his discharge from service, she 
was unable to render an etiology opinion without resorting to 
speculation.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2008).

The Board acknowledges a February 1999 private statement, in 
which the veteran's ear, nose, and throat (ENT) specialist 
stated that the veteran's sensorineural hearing loss is 
related to the aging process and probably to loud noise 
exposure in the past. The Board notes, however, that the 
physician only made reference to past noise exposure, and did 
not relate hearing loss to past military noise exposure. 
Significantly, the Board observes that during the February 
1999 examination, the veteran reported that he was exposed to 
loud noise only "at times" and conceded that he wore 
protective equipment most of the time.

The February 1999 opinion is only one of several pieces of 
probative evidence which must be weighed by the Board in 
reaching a decision on the veteran's appeal. The June 2005 
examination report, prior VA and private audiometric test 
reports, and the veteran's own testimony must also be 
considered.  In this case, the Board finds that the absence 
of evidence at discharge from service and the initial 
findings of hearing loss many years after service, in 
conjunction with the inconclusive test results shown during 
early VA audiometric testing, and the VA examiner's opinion 
that identifying a nexus between service and the currently- 
shown hearing loss would be speculative at best, all outweigh 
the private physician's opinion relating the veteran's 
current hearing loss "probably" to service.  See 38 C.F.R. § 
3.102 (2008). 

With regard to the hearing testimony, and the multiple 
supporting lay statements, the Board observes that lay 
persons ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As neither the veteran, his wife, nor 
the lay affiants are shown to have such expertise, their 
testimony establishes their own impressions and 
recollections, but cannot serve to establish a medical nexus 
to service.

Thus, the veteran's service connection claim must be denied.  
The preponderance of the evidence is against a finding that 
bilateral hearing loss had its inception during service or is 
otherwise related to service.

B.  Tinnitus 

Medical evidence of record confirms a current diagnosis of 
tinnitus, however there is no evidence of tinnitus in 
service, and the preponderance of the evidence is against a 
finding that the veteran's tinnitus is related to service.

The June 2005 VA examiner was also asked by the Board to 
provide a medical opinion as to whether the veteran's 
tinnitus is related to the claimed in-service noise exposure.  
Again, the examiner was unable render an etiology opinion 
without resorting to speculation.

In the February 1999 ENT statement, the physician also 
indicated that the veteran's tinnitus was probably related to 
past noise exposure.  For the same reasons as discussed 
above, the Board finds the 1999 private opinion, suggesting a 
relationship between tinnitus and claimed in-service 
exposure, to be of less probative value.

In sum, while the veteran currently has bilateral hearing 
loss and tinnitus, such disabilities have not been medically 
attributed to an inservice event.  The Board has reviewed all 
evidence of record and concludes that the veteran's service 
connection claims for bilateral hearing loss and tinnitus 
must be denied.  As the preponderance of the evidence is 
against the veteran's service connection claims, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


